UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 9, 2007 I.C. ISAACS & COMPANY, INC. (Exact name of registrant as specified in its charter) Delaware 0-23379 52-1377061 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 475 10thAvenue, 9th Floor, New York, NY 10018 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code:(646) 459-2600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On May 9, 2007, Jesse de la Rama resigned as Chief Operating Officer of I.C.Isaacs & Company, effective immediately. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. I.C. ISAACS & COMPANY, INC. Date:May 11, 2007By: /s/ Gregg A. Holst Gregg A. Holst Chief Financial Officer
